Order granting a new trial reversed on the facts, without costs of this appeal to any party, and judgment reinstated. Order granting permission to prosecute as a poor person affirmed, without costs of this appeal to any party. Memorandum: An examination of the record convinces us that the verdict of the jury in favor of the defendants based upon the contributory negligence of the plaintiff finds ample support in the evidence and is not against its weight. All concur. (The order sets aside a verdict of a jury in favor of defendants and grants a new trial, in an automobile negligence action.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.